Citation Nr: 1814377	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  12-30 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from July 1996 to March 1997.  He is the recipient of the Army Achievement Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The appellant filed a timely Notice of Disagreement (NOD), received in October 2010.  A Statement of the Case (SOC) was issued in October 2012.  A timely substantive appeal was received in November 2012.

In correspondence received in September 2017, the appellant's representative indicated that the appellant wished to withdraw his request for a Board hearing.  Thus, the hearing request is withdrawn.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection is in effect for lumbar stenosis.  Such is rated at 60 percent disabling, notwithstanding a temporary total rating from November 30, 2012, through January 31, 2013.  Thus, the appellant is eligible for consideration of entitlement to TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

The RO last adjudicated the issue of entitlement to TDIU in an October 2012 SOC.

The appellant was afforded a VA examination for his lumbar spine in February 2014.  The examiner discussed the impact of the appellant's service-connected lumbar stenosis on his ability to work in the examination report.  The Board observes that lumbar stenosis is the only disability for which service connection is in effect, and that the appellant contends that such renders him unable to secure and follow a substantially gainful occupation.

The appellant's Vocational Rehabilitation and Employment (VRE) File was associated with the claims file in August 2017.

When pertinent evidence is submitted by an appellant or representative and is received by the Board pursuant to 38 C.F.R. § 19.37(b), the claim must be remanded to the AOJ for review, unless this right is waived or the benefit may be fully allowed.  38 U.S.C. § 7105(e) provides that waiver of initial AOJ review of evidence submitted by the claimant or his representative to the AOJ or the Board is presumed in cases where, as here, the substantive appeal was filed after February 2, 2013.  See 38 U.S.C. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  The Board notes that the evidence was not submitted but rather was created by VA.  In these circumstances, a remand is warranted for initial AOJ review of this evidence and, if the claim remains denied, issuance of a SSOC to the appellant and his representative.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Review the February 2014 VA examination report, the appellant's Vocational Rehabilitation and Employment File, and any other pertinent evidence received since the October 2012 SSOC and readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, furnish the appellant and his representative a Supplemental Statement of the Case (SSOC) and return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



